
	

114 HR 4025 IH: To prohibit obligation of Federal funds for admission of refugees from Syria, and for other purposes.
U.S. House of Representatives
2015-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4025
		IN THE HOUSE OF REPRESENTATIVES
		
			November 17, 2015
			Mr. Ross (for himself, Mr. Posey, Mr. Tipton, and Mr. Collins of New York) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To prohibit obligation of Federal funds for admission of refugees from Syria, and for other
			 purposes.
	
	
		1.Prohibition
 (a)In generalBeginning on the date of the enactment of this Act, no Federal funds may be obligated for the admission into the United States under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157) as a refugee (as defined in section 101(a)(42) of such Act (8 U.S.C. 1101(a)(42))) of any alien described in subsection (b).
 (b)Aliens describedAn alien is described in this subsection if— (1)the country of the alien’s nationality is Syria; or
 (2)in the case of an alien having no nationality, the country in which the alien last habitually resided was Syria.
 (c)TerminationThe prohibition in subsection (a) shall terminate only upon the approval in the House of Representatives and in the Senate of a resolution terminating such prohibition.
			
